OPINION
BY THE COURT:
The above-entitled cause is now being determined on the motion of appellee to dismiss the appeal and affirm the judgment for the reason and on the ground that no bill of exceptions was filed in the trial court by appellant as required by law, and that the errors assigned are such as can be disclosed only by a bill of exceptions.
A one page memoranda accompanies the motion. The case of Tenesy v Cleveland, 133 Oh St 251, is cited and relied upon. The legal principle is well established that where the claimed errors can only be manifest through a bill of exceptions, and the same is not filed, the reviewing court can do nothing other than affirm.
However, counsel for appellant maintain that the claimed errors are manifest without the aid of a bill of exceptions. Under this situation we will not dismiss, but relegate the parties to brief the case upon the merits.
If after hearing and examination of the briefs we should come to the conclusion that appellant is incorrect in his contention that the errors are manifest independent of the bill of exceptions, then we would affirm the judgment.
It is possible that we might go through the record and independent of briefs make a determination of this question. But we prefer not to do so in view of the fact that counsel are not in agreement on the necessity of a bill of exceptions in order to demonstrate the claimed errors. We prefer to give *400counsel the full opportunity of presenting through briefs their reasoning and arguments on this important question.
The motion will be overruled.
BARNES, P. J., HORNBECK and GEIGER, JJ., concur.